UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X   For Online Publication Only
NOEL CIAPPETTA,

                                   Plaintiff,

              -against-                                            ORDER
                                                                   15-CV-4427 (JMA) (ARL)
BARRY SNYDER, PGD IV LLC, and PGT                                                FILED
TRUCKING, INC.,                                                                  CLERK
                                                                      2/20/2020 4:22 pm
                                    Defendants.
---------------------------------------------------------------X         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                    LONG ISLAND OFFICE

        Plaintiff Noel Ciappetta (“Plaintiff”) commenced this action against defendants Barry

Snyder, PGD IV LLC, and PGT Trucking, Inc. (“Defendants”) for injuries he sustained from a

motor vehicle accident on November 19, 2014. (See ECF No. 1.) Defendants filed a motion for

summary judgment, which I referred to Magistrate Judge Lindsay for a report and recommendation

on December 4, 2019. Magistrate Judge Lindsay issued a report and recommendation dated

January 9, 2020, recommending that Defendants’ motion be denied without prejudice (the

“R&R”). (ECF No. 72.) Defendants filed a timely objection to the R&R. (ECF No. 74.)

          In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); --
                                                   see ---
                                                       also ----------
                                                            Brown v. Ebert, No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

51 (E.D.N.Y. 2008).
        I have undertaken a review of the record, the R&R, and Defendants’ objections. I agree

with Judge Lindsay’s finding in the R&R that Defendants failed to follow the directives of Local

Rule 56.1. Accordingly, the Court DENIES Defendants’ motion for summary judgment without

prejudice. The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.



SO ORDERED.

Dated: February 20, 2020
       Central Islip, New York

                                                            /s/ (JMA)
                                                    JOAN M. AZRACK
                                                    UNITED STATES DISTRICT JUDGE




                                               2
